Case: 21-40338     Document: 00516070505          Page: 1    Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 26, 2021
                                   No. 21-40338
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alexander Groys,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:14-CR-111-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          In 2015, Alexander Groys, former federal inmate # 22580-078,
   pleaded guilty to possession of child pornography, and he was sentenced to
   78 months of imprisonment and five years of supervised release. In 2021, he
   filed a document in his criminal case that resulted in this direct criminal
   appeal, and he now moves for the appointment of counsel in this court.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40338      Document: 00516070505          Page: 2    Date Filed: 10/26/2021




                                    No. 21-40338


          We, however, do not have jurisdiction over Groys’s appeal because he
   has not filed an effective notice of appeal. See Smith v. Barry, 502 U.S. 244,
   248 (1992); United States v. Clayton, 613 F.3d 592, 594 (5th Cir. 2010). The
   primary relief requested in the document that Groys filed in the district court
   most resembles a claim pursuant to 28 U.S.C. § 2255 based on the alleged
   deprivation of a timely direct appeal as the result of ineffective assistance of
   counsel. See, e.g., United States v. Cong Van Pham, 722 F.3d 320, 323-24 (5th
   Cir. 2013). We express no opinion regarding the availability of such relief in
   the district court, but the document does not clearly evince his intent to bring
   an untimely direct appeal of his 2015 judgment. See Mosley v. Cozby, 813 F.2d
   659, 660 (5th Cir. 1987); Bailey v. Cain, 609 F.3d 763, 765-67 (5th Cir. 2010).
          Accordingly, Groys’s appeal is DISMISSED for lack of jurisdiction.
   His motion for appointment of counsel is DENIED as moot.




                                          2